DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kende et al. (US 2002/0120540).
 	Regarding claims 1, 10, and 15, Kende teaches a method for performance adjustment, comprising: performing statistics (analyzing) on first usage information of a first terminal, to obtain usage preference information corresponding to the first usage information (See abstract; Paragraphs 0008, 0012, 0016, 0023, 0031-0032, especially Paragraph [0008]……a multi-factor rate analysis system and method for analyzing (perform statistics), on a per user basis or other basis, service plan rates, service providers, and other information. Rate information may be based on one or more of historical and other user specific usage information and preferences, current rate information for one or more services as well as other information);
 	adjusting the communication performance of the first terminal based on the usage preference information (See abstract; Paragraphs 0008, 0012, 0016, 0023, 0031-0032, especially Paragraph [0008]……a multi-factor rate analysis system and method for analyzing, on a per user basis or other basis, service plan rates, service providers, and other information. Rate information may be based on one or more of historical and other user specific usage information and preferences, current rate information for one or more services as well as other information. This information may be used to identify one or more rate plans that are advantageous to a user, enable the user to select from the identified plans, facilitate the ability of the user to switch from one rate plan to another and provide other benefits and advantages (adjusting the communication performance)). 	Regarding claim 2, Kende teaches the method of claim 1, wherein the first usage information comprises at least one of following: operator information used by the first terminal, communication address information of the first terminal, service information used by the first terminal (See abstract; Paragraphs 0008, and 0023, ….service plane rates), the usage gesture information of the first terminal, base station service information used by the first terminal (See abstract; Paragraphs 0008, and 0023, ….service providers, and other information). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kende et al. (US 2002/0120540) in view of Shimizu et al. (US 2005/0177538). 
 	Regarding claim 3, Kende fails to teach the method of claim 1, wherein the usage preference information comprises: first preference score information corresponding to the first usage information, wherein the first preference score information indicates the number of times the first usage information is used; the higher score of the first preference score information, the greater number of times the first usage information is used, corresponding to the score.
 	However, in related art, Shimizu teaches the method of claim 1, wherein the usage preference information comprises: first preference score information corresponding to the first usage information, wherein the first preference score information indicates the number of times the first usage information is used; the higher score of the first preference score information, the greater number of times the first usage information is used, corresponding to the score (Paragraphs 0016, 0108, 0114, 0122, and 0157). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Shimizu’s teaching about wherein the usage preference information comprises: first preference score information corresponding to the first usage information, wherein the first preference score information indicates the number of times the first usage information is used; the higher score of the first preference score information, the greater number of times the first usage information is used, corresponding to the score with Kende’s invention in order to obtain one or more pieces of characteristics information corresponding to a packaged content used by the user (See Shimizu, Paragraph [0015]).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kende et al. (US 2002/0120540) in view of Uemura et al. (US 2012/0254442). 
 	Regarding claim 4, Kende fails to teach the method of claim 1, wherein adjusting the communication performance of the first terminal based on the usage preference information comprises: determining control information based on the usage preference information; adjusting the communication performance of the first terminal based on the determined control information.
 	However, in related art, Uemura teaches the method of claim 1, wherein adjusting the communication performance of the first terminal based on the usage preference information comprises: determining control information based on the usage preference information; adjusting the communication performance of the first terminal based on the determined control information (See claims 1 and 2; Paragraphs 0008-0009). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Uemura’s teaching about determining control information based on the usage preference information; adjusting the communication performance of the first terminal based on the determined control information with Kende’s invention in order to provides the service control information to a counterpart communication terminal among the plurality of communication terminals (See Uemura, Claim 1).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kende et al. (US 2002/0120540) in view of Pan et al. (US 2008/0137635). 
 	Regarding claim 8, Kende fails to teach the method of claim 4, wherein adjusting the communication performance of the first terminal based on the control . 
Allowable Subject Matter
Claims 5-7, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record fails to teach the method of claim 4, wherein, after adjusting the communication performance of the first terminal based on the control information, the method further comprises: obtaining a second usage information of the first terminal; outputting the control information in response to the second usage information being consistent with the first usage information; adjusting the communication performance of the first terminal based on the control information.Regarding claim 7, the prior art of record fails to teach the method of claim 4, wherein determining control information based on the usage preference information comprises: determining the control information, in response to the first terminal being not using communication service, based on a current locating information of the first terminal, and/or based on usage preference information comprising a first preference score information with a highest score corresponding to various types of first usage information; and/or, determining the control information, in response to the first terminal being using communication service, based on usage preference information comprising a first preference score information with a highest score corresponding to various types of first usage information.
 	Regarding claim 9, the prior art of record fails to teach the method of claim 4, wherein, after performing statistics on first usage information of a first terminal to obtain usage preference information corresponding to the first usage information, the method further comprises: in response to a second terminal in a same network with the first terminal accomplishing communication performance adjustment of the second terminal based on a first control information, the first usage information of the first terminal being consistent with the first usage information of the second terminal, and the usage preference information of the first terminal being consistent with the usage preference information of the second terminal, adjusting the communication performance of the first terminal using the first control information.
 	Regarding claim 12, the prior art of record fails to teach the apparatus of claim 11, wherein the apparatus further comprises: an acquisition module, configured to obtain second usage information of the first terminal; an output module, configured to 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goergen et al. (US Patent #9,872,078), Hart et al. (US 2016/0012702), Shaw et al. (US 2004/0203759), Boijja et al. (US 2017/0185581), Vora et al. (US Patent #8,799,455), Davis (US 2015/0095418), Terasawa et al. (US 2009/0213870), Shin et al. (US 2016/0037195), Lee et al. (US 2017/0185276), Murakami et al. (US 2018/0219591), Kakishima et al. (US 2018/0167118), Reyes et al. (US 2013/0061127), Egner et al. (US 2020/0107338), Yackanich et al. (US 2014/0130182), Aoki et al. (US 2017/0366282), and Sawa et al. (US 2016/0285883).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132